Name: COMMISSION REGULATION (EC) No 281/97 of 17 February 1997 laying down to what extent applications for issue of export licences submitted during February 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 No L 47/4 EN Official Journal of the European Communities 18 . 2 . 97 COMMISSION REGULATION (EC) No 281/97 of 17 February 1997 laying down to what extent applications for issue of export licences submitted during February 1997 for beef and veal products which may benefit from special import treatment in a third country may be accepted HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged for the beef and veal referred to in Regulation (EEC) No 2973/79 for the first quarter of 1997 shall be met in full . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 ('), as last amended by Regulation (EC) No 266/97 (2), and in partic ­ ular Article 12 (8 ) thereof, Whereas Regulation (EC) No 1445/95 lays down, in Article 12, detailed rules for export licence applications for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (3), as last amended by Regulation (EEC) No 3434/87 (4); Whereas Regulation (EEC) No 2973/79 fixed the quant ­ ities of meat which might be exported on special terms for the first quarter of 1997; Whereas the quantities for which licence applications have been lodged for the first quarter of 1997 are lower than those available; whereas these applications can , therefore, be met in full , Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Article 12 of Regulation (EC) No 1445/95 during the first 10 days of the second quarter of 1997 the total quantity available being 2 463 tonnes . Article 3 This Regulation shall enter into force on 18 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 143, 27. 6. 1995, p. 35. (2) OJ No L 45, 15 . 2. 1997, p. 1 . H OJ No L 336, 29 . 12 . 1979, p. 44. (4) OJ No L 327, 18 . 11 . 1987, p. 7.